Case 1 20-C ON Tb" DORUANB gh SS Filed 03/08/21 Page 1 of 7

en &

 

: { C/o 1057 East 221st Courts lack ALL jurisdiction |
Bronx , new york (10469)

UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

"" DISTRICT OF COLUMBIA
} CASE #1:20-CR-00152-ABT

Plaintiff }

Vs

FAL as Mots to bis ESS

Leave to file GRANTED

DOMINIQUE MALIK MAXEY
defendant

  
 

alle!

Amy-8. Jackson Date
United States District Judge

 

 

JUDICIAL NOTICE- DEMAND FOR DISSMISSAL AND
REQUEST FOR FULL FINDING OF THE FACTS AND CONCLUSION OF LAW

Now comes Dominique malik maxcy Ex Rel DOMINIQUE MALIK MAXEY, man and heir/ambassador of
the lord of host,defendant in error, by special visitation, not submitting a plea or
submitting to this court's ju’ isdiction, who hereby demand the court to strike/dismiss
the complaint filed SPECIAL A-ANT KEVIN MOORE or NIHAR MOHANTY,for failure to present a
cause of action crime or any ;roof(s) of claim for which relief should be granted as
requested IN THE FORM OF DISC’ VERY personally SUBMITTED IN COURT ON THE 8TH JANUARY
2020(FOR ALLEGED CRIME COMMIT'“ED ON MAY 31 2020 to one ANGELA D. CAESAR.

Failure to present the court «: case deprives the court of jurisdiction. Grounds are
further set below. The court is requested to provide a full finding of the facts and
conclusion of law, if the court refuses to take judicial notice and denies dismissal;
just saying "it doesn’t apply” will not be sufficient grounds for refusal.

"the judicial power shall extend to all cases, in law and equity, arising under this
constitution, the law of the united states, and treaties made, or which shall be made,
under their authority; —to all cases affecting ambassadors, other public ministers and
consuls; —to all cases of admiralty and maritime jurisdiction; —to controversies to which
The United sates shall be a party;—to

controversies between two or more states;—between a state and a and a citizen of another state;-
In all cases affecting amb ssador, other public ministers and consuls, and those in which
the state shall be a party the Supreme Court shall have original jurisdiction. In all other
cases before mentioned, th. Supreme Court shall have appellate jurisdiction, both as law and
fact, with such exceptions and under such regulations as the Congress shall make.
The trial of all crimes, exce; © in cases of impeachment, shall be by Jury; and such trial shall
be held in the state where the said crimes shall have been committed; but when not
committed within any state, the trial shall be at such place or places as the Congress
may by law have directed." (United State Constitution Art.III sect.2).

Because the courts refuse to disclose the nature of the proceedings, this Judicial notice cover
both civil and criminal. If deem to be civil, then the criminal parts may be ignored and visa~

versa.

Page 1 of i

Seg
eae
Case 1:20-cr-00152-ABJ Document 35 Filed 03/08/21 Page 2 of 7

 

- | C/O 1057 East 221st Courts lack ALL jurisdiction |
* Bronx , new york (10469)

1. “No_ case crime or cause of action. "The foundation of the court's jurisdiction is the purpose
of government itself. Governments... are established to protect and maintain individual rights."

Washington constitution article 1 section 1

This is why to have cause of action; a plaintiff must plead the violation of a legal right;
"The duty of this court, as of every judicial tribunal, is I limited to determining rights of

Persons and property, which are actually controverted in the particular case before it"
Tyler v. Judge of Registration, 179 U.S 405.21 5Ct206.208:

The basic elements of a case or cause of action is the violation of a legal right and loss or harm.
The alleged plaintiff, a legal fiction at best, ostensibly acting through BRIAN TAYLOR( declarant#
9164) & Prosecutor NIHAR MOHANTY has not pled any violation of a legal right or harm. Legally there
is no cause of action:Maxim of equity: Equity will not aid a volunteer

“ A cause of action is some particular legal right of plaintiff against defendant, together
with some definite violation thereof which occasions loss or damage" Luckie v McCall Manufacturing
Co..,152 $0.2d 31 1.31 4.. “Soowal v Marden 452 So.2d 625,626”

This includes proceedings like these allegedly criminal in nature:

Causation consists of two distinct sub elements. As legal scholar have recognized before
a defendant can be convicted of a crime that includes an element of causation the state
must prove beyond a reasonable that the defendant conduct was (1) the "cause in fact" and
(2) the "legal cause" (often called "proximate cause") of the relevant harm... In order
to established that a defendant conduct was the "cause in fact" of a particular harm, the
state usually must demonstrate that "but for" the defendant's conduct the harm would not
have occurred” Everly v. state 748 So.,2d963, 966-967(fla. 1999)

"It is the fundamental princiyle of law that no person be adjudged guilty of a crime
until the state has shown thai. a crime has been committed. The state therefore must show
that a harm has been suffered of the type contemplated by the charges (for example a
death in the case of a murder charge or a loss of property in the case of a theft charge)
and that such harm was incurred due to the criminal agency of another, thus, it is
sufficient if the elements of the underlying crime are proven rather than those of the
particular degree or variation of that crime which may be charged. "State v Allen..335$0.2d

823.825(Fla. 1976).

Even if the absurd claim is made, ‘harm is not a necessary element of a real crime’, the
complaint is still fatally flawed as there is no accusation alleged defendant violated
any one's legal right.

If there were a true adversary against alleged defendant, it would be laughable to even
discuss causation because the defendant is not accused of causing anything, real or

imagine.
2. No corpus delecti. The corpus delecti is the "body of the crime" itself,

virtually every American jurisdiction agrees it's an absolutely essential of any
crime and it is consistent with the stated purpose of American governments:

Page 2 of
Case 1:20-cr-00152-ABJ Document 35 Filed 03/08/21 Page 3 of 7

 

- | C/O 1057 East 221st Courts lack ALL jurisdiction |
"Bronx, new york (10469)
“corpus delecti is usually proven by the following two elements: injury or loss,
and someone's criminal act as cause thereof... "state v Smith 801 P.2d975, 115

Wash.2d 775.

""oorpus delecti" consist of injury or loss and someone's criminal act which caused
it" state v Espinoza, 7°74 P.2d 1177, 1182,112 Wash.2d 819

"Tn every criminal trial, the prosecution must prove the corpus delecti; or the body of
the crime itself, that is, the fact of injury, loss or harm, and the existence of a

criminal agency as its cause" People v Supp 73 P.3d433,467 (Cal.2003 [ quoting People v
Alvarez, (2002) 27 Cal.4th 1161,1169,119 Cal.Rptr.2d 903,46 P.3d 372.]

“in defining 'corpus delecti' Wharton says: ‘it is made up of two elements (1) that a
certain result has been produced...(2) that someone is criminally responsible for the
result "McVeigh v State, 53 S.E.2d 462,469 (Georgia).

In order to prove that a crime occurred, the state must prove beyond a reasonable doubt
(1) the basic injury. ..(2}the fact that the basic injury was the result of a criminal,
rather than a natural or accidental cause. .."State v Libero 83 P.3d 753,763 (2003),

{quoting State v Duboit 55 Haw.1.2.514 P.2d 373,374 (1973) (Hawaii)

"Tt has long been fundamental to the criminal jurisprudence of this commonwealth that a
necessary predicate to any corviction if proof of the corpus delecti; I.e. the occurrence
of any injury or loss and someone’s criminality as the source of the injury or loss.
Commonwealth v Burns, 490 Pa.*19, 627,187 A.2d 552,556-557 (1963): Commonwealth v
Turza,340 Pa.128,133, 16 A.2d 401, 404 (1940)*

"the corpus delecti of a crime consist of two elements: (1) the fact of the injury or
loss or harm, and(2) the existence of a criminal agency as its cause [citation omitted]
there must be sufficient proof of both elements of the corpus delecti beyond a reasonable
doubt."29A American Jurisprudence’ second Ed.,. Evidence Section 1476.

This,is not the same as the "corpus delecti rule" which is not an element of the alleged
crime, but a procedural rule.

There is no corpus delecti pled in the complaint. Without a corpus delecti there is no
crime.

“component parts of every crime are the occurrence of a specific kind of
injury or loss, somebody's criminality as source of the loss, and the
accused's identity as tre doer of the crime; the first two elements are what
constitutes the concept of ‘corpus delecti'”™ U.S. v Shunk,881 F.2d 917,919 CA.

10 (Utah)

3. Lack of Jurisdiction."Stancding represents a jurisdictional requirement which means
open to review at all stages cf the litigation." National Organization for Women, Inc. V
Scheidler. 510 US 249. Oe

Because there is no corpus delecti, there is no crime. Yes! There is an allegation on
paper, but still the allegation fails to meet every legal standard of what a crime is.
Also, because American governments are established for the sole purpose of protecting
rights, a true crime requires the violation of a legal right. The Alleged defendant is

Page 3 of
Case 1:20-cr-00152-ABJ Document 35 Filed 03/08/21 Page 4 of 7

 

| C/O 1057 East 221st Courts lack ALL jurisdiction
Bronx , new york (10469)

not accused of violating anyone's legal right, therefore, there is no crime/case or cause

‘of action pled and the court nas no jurisdiction.

No evidence of presence within state and laws applicable. There are no facts plead to
prove my presence within the plaintiff DISTICT OF COLOMBIA (EIN 536001131) and that the

laws of the STATE are applicable to me in my private capacity. Such evidence is essential
to prove jurisdiction.

Mere geographic location is not evidence of presence within the alleged plaintiff, STATE
OF DISTICT OF COLOMBIA (EIN 536001131). It's impossible to prove my presence within the
alleged plaintiff beyond a reasonable doubt or a preponderance of evidence. The DISTICT

OF COLOMBIA , while obviously not geographic is at best political as it was established

on July 16, 1790.
The phrase "DISTICT OF COLOMBIA " appears to be not much more than a d/b/a or pseudonym

for lawyers and polices officers.

As the laws of the DISTRICT OF COLUMBIA( 10 MILE SQUARE RADIUS) only apply within the
DISTRICT OF COLUMBIA , there is no evidence and nothing alleged by the law of the STATE/
DISTRICT OF COLUMBIA apply to me in my private capacity.

If this is a criminal proceeding, then the assigned Judge is obligated to presume my
innocence until it is proven beyond a reasonable doubt. The judge may NOT assume the law
is applicable NOW because it is an essential element of the alleged crime.

"by due process; by law that gives a man the opportunity to be heard before depriving him
of his life, liberty, or property; by law which hears it before it condemns; which
proceeds upon inquiry and renders judgment only after trial. "Law of the Land,
Ballentine's Dictionary 3 edition.

3. The complaint is "unfit for adjudication" because American courts are adversary court
systems

"The [Supreme] court has founc unfit for adjudication any cause that "is not in any real
sense adversary, "that "does sot assume the ‘honest and actual antagonistic assertion of
right's to be adjudicated."Poe v Uliman, 367 U.S. 497, 505 (1961)

Even if the corpus delecti is not used, there is no doubt this is not an adversary
proceeding as there are no aliegations that I violated any legal rights. Furthermore, |
have been kidnapped, strip searched, humiliated my health is threatened and still

", prosecutor NAHIR MOHANTY to date has fail to provide such Proof(s) of claim for which
relief should be granted."

5. Courts Jurisdiction not enlarge by sheriff authority. The jurisdiction of the
court is limited to protecting rights; this is not enlarged by alleging the
Sheriff’s have authority, such authority does not work to trump fundamental limitations
on the courts.

No amount of sheriff authority may enlarge the limits of the adversary system. Adversary
systems require true adversaries; this requires the allegation and proof of injury. The
plaintiff has Failed to make such allegations. And yes, the sheriff have the authority to
make arrest of its citizens, -i am a man created in the image and likeness of the most
high supreme), they must still allege an injury for the courts to proceed with
jurisdiction.

Page 4 of
Case 1:20-cr-00152-ABJ Document 35 Filed 03/08/21 Page 5 of 7

 

: C/O 1057 East 221st Courts lack ALL jurisdiction |
’ Bronx, new york (10469)

Conclusion

The case file does not contain a proof of service of a verified complaint or information,
with a court issued Summons cr Warrant, which are all mandatory to invoke the
jurisdiction of this court (H.R.P.P Rule 9 and mandatory Judicial Notice #3).

The filing of a proof of services of said complaint or information, with a court issued
Summons or Warrant, would confer personam jurisdiction upon the court. The courts lack
personam jurisdiction. There is no pleading laying out all of the required elements of a
cause of action against defendant, as is the only option for prosecution, if prosecution
had been initiated. (H.R.P.P Rule 12(a) and mandatory Judicial Notice #3) Neither exist,
because the prosecution has exercised discretion and has not initiated prosecution
against defendant

 

 

Because the plaintiff has failed to allege the required elements of a cause of
action/crime and there is no corpus delecti, the court has no jurisdiction. In the
interest of Justice, | demand the complaint against alleged defendant be stricken and
case dismissed with prejudice.

"history is clear that the fi st ten Amendments to the constitution were adopted to
secure certain common law rigits of the people, against invasion of the federal
government.” Bell v Hood..71F Supp. 813,816 (1947)U.S.D.C So.dist..CA

Date: 02/12/2021

b Yo Haxe Y Dominique Mak

Authorized Represehtative, Inf Propria Persona Sui Juris
All Rights Reserved
ucCc 1-308 UCC 3-308

Page 5 of
Case 1:20-cr-00152-ABJ Document 35 Filed 03/08/21 Page 6 of 7

 

, | c/o 1057 East 221st Courts lack ALL jurisdiction |
Bronx , new york (10469)

PROPOSED ORDER

UNITED STATES DISTRICT COURT FOR THE DISTRICT COURT FOR THE DISTRACT OF COLUMBIA

“ DISTRICT OF COLUMNIA ” } CASE#:1:20-CR-00152-ABJT
PLAINTIFF }
}
VS } ORDERED
}
MAXEY , DOMINIQUE MALIK }
DEFENDANT }

This matter, having come before the court on defendant Judicial Notice demand for
dismissal; the court being fully advised of the premises and good cause
appearing, it is hereby ORDERED granting defendant's demand to dismiss CASE with
prejudice.

Date:

 

Judge of the Court

Page 6 of
. al

Domenigue — Malik 3 Maxe y
“lo 1057 E 2ay Spex
Bronk, New beak C10469)

fO20 Pysg OOO1 4a7y 4Ob0

ENVELOPE to THE RIGHT
Sameer ya ereiasee ts

7 hana

nn

P0280 @45q D001 9874, 40b0

ON

    

   

 
  

SO 4 2

-

*

~, . ws
aS
“3

=
ow a - WT
uMyeDSTares
Beng d 4 :

POSTAL SERVICES

 

an setae bY
1000 20001

 

MET]

eb af
